DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  “the plurality of test trips” is recited without antecedent basis in line 3, however it does not rise to the level of a 112(b) rejection since it can be reasonably ascertained that it is referring to “a plurality of trips” recited in Claim 21, Line 5.  
Claim 28 is objected to because of the following informalities:  “the test trip index” is recited without antecedent basis in line 3, however it does not rise to the level of a 112(b) rejection since it can be reasonably ascertained that it is referring to “a trip data structure” recited in Claim 21, Line 4.  
Claim 29 is objected to because of the following informalities:  “the at least one selected test trip” is recited without antecedent basis in line 2, however it does not rise to the level of a 112(b) rejection since it can be reasonably ascertained that it is referring to “at least one selected trip” recited in Claim 21, Line 16.  Dependent Claim 30 also recites “the at least one selected test trip”.
Claim 31 is objected to because of the following informalities:  “the test trip index” is recited without antecedent basis in line 1, however it does not rise to the level of a 112(b) rejection since it can be reasonably ascertained that it is referring to “a trip data structure” recited in Claim 21, Line 4.  
Claim 34 is objected to because of the following informalities:  “the plurality of test trips” is recited without antecedent basis in line 4, however it does not rise to the level of a 112(b) rejection since it can be reasonably ascertained that it is referring to “a plurality of trips” recited in Claim 32, Line 7.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the one or more trip parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the one or more trip parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,466,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the significant difference between the claims being “obtaining, by a computing system comprising one or more computing devices, data indicative of a trip data structure associated with an autonomous vehicle, wherein the trip data structure comprises a plurality of trips by which the autonomous vehicle is to travel without providing a vehicle service” in the application and “obtaining, by a computing system comprising one or more computing devices, data indicative of a test trip index associated with an autonomous vehicle, wherein the test trip index comprises a plurality of test trips for the autonomous vehicle, and wherein each test trip is associated with one or more test trip parameters” in the patent; the metes and bounds of the application limitation is entirely comprised within the metes and bounds of the patent limitation due to the definition of “test trip” being comprised of the interpretation that it is a trip by which the autonomous vehicle is to travel without providing a vehicle service.  Thus, the patent limitation is narrower than the application limitation due to further claiming “test trip parameters” associated with each test trip, so an infringement upon the patent would infringe upon the application as well.

Allowable Subject Matter
Claims 21-40 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664